Exhibit 10

 

CITIZENS FIRST CORPORATION

2015 INCENTIVE COMPENSATION PLAN

 

ARTICLE I.

PURPOSE AND DURATION

 

Section 1.01. Establishment of the Plan. Citizens First Corporation, a Kentucky
corporation, hereby establishes an equity-based incentive compensation plan, to
be known as the Citizens First Corporation 2015 Incentive Compensation Plan
(“Plan”). The Plan was adopted by the Company’s Board on December 18, 2014,
contingent on shareholder approval, and it became effective upon the
shareholders’ approval of the Plan on May 20, 2015.

 

Section 1.02. Purposes of the Plan. The purposes of the Plan are to further the
growth and financial success of the Company and its Affiliates by aligning the
interests of Participants more closely with the interests of the Company’s
shareholders; to provide Participants with an additional incentive to excel in
performing services for the Company and its Affiliates, and to promote teamwork
among Participants. The Plan is further intended to provide flexibility to the
Company and its Affiliates in attracting, motivating, and retaining key
employees. To achieve these objectives, the Plan provides for the grant of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Units, Performance Shares
and Shares.

 

ARTICLE II.

DEFINITIONS AND RULES OF INTERPRETATION

 

Section 2.01. Definitions. For purposes of the Plan, the following words and
phrases shall have the following meanings, unless a different meaning is plainly
required by the context:

 

(a) “Act” or “1934 Act” means the Securities Exchange Act of 1934, as amended
from time to time.

 

(b) “Affiliate” means any corporation or any other entity (including, but not
limited to, a partnership, limited liability company, joint venture, or
Subsidiary) controlling, controlled by, or under common control with the
Company.

 

(c) “Affiliated SAR” means an SAR that is granted in connection with a related
Option and is deemed to be exercised at the same time as the related Option is
exercised.

 

(d) “Aggregate Share Limit” has the meaning specified in Section 4.01(a).

 

(e) “Award” means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Service-Based Restricted Stock, Performance-Based Restricted Stock, Restricted
Stock Units, Performance Units, Performance Shares or Shares.

 

1

--------------------------------------------------------------------------------


 

(f) “Award Agreement” means the written agreement that sets forth the terms and
conditions applicable to an Award.

 

(g) “Board” or “Board of Directors” means the Company’s Board of Directors, as
constituted from time to time.

 

(h) “Cashless Exercise” means, if there is a public market for the Shares, the
payment of the Exercise Price for Options (i) through a same day sale commitment
from the Participant and a FINRA member firm, whereby the Participant
irrevocably elects to exercise the Option and to sell a portion of the Shares so
purchased to pay the Exercise Price, and whereby the FINRA member firm
irrevocably commits upon receipt of such stock to forward the Exercise Price
directly to the Company, or (ii) through a margin commitment from the
Participant and a FINRA member firm whereby the Participant irrevocably elects
to exercise the Option and to pledge the Shares so purchased to the FINRA member
firm in a margin account as security for a loan from the FINRA member firm in
the amount of the Exercise Price and whereby the FINRA member firm irrevocably
commits upon receipt of such Shares to forward the Exercise Price directly to
the Company.

 

(i) “Cause” means, for purposes of determining whether and when a Participant
has incurred a Termination of Service for Cause, (i) any act or failure to act
that permits the Company or an Affiliate to terminate the written agreement or
arrangement between the Participant and the Company or Affiliate for “cause,” as
defined in such agreement or arrangement or, (ii) if there is no such agreement
or arrangement, or the agreement or arrangement does not define the term
“cause,” any act or failure to act deemed to constitute “cause” under the
Company’s established and applied practices, policies, or guidelines applicable
to the Participant.

 

(j) “Change in Control” has the meaning specified in Article XV.

 

(k) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

(l) “Committee” means the Compensation Committee of the Board or such other
committee appointed by the Board pursuant to Section 3.01 to administer the
Plan.

 

(m) “Company” means Citizens First Corporation, a Kentucky corporation, and any
successor thereto.

 

(n) “Covered Employee” means an Employee who is a “covered employee” as defined
in Code Section 162(m)(3).

 

(o) “Director” means any individual who is a member of the Board of Directors.

 

(p) “Effective Date” means May 20, 2015, which is the date on which the
Company’s shareholders initially approved the Plan.

 

(q) “Employee” means an officer or key employee of the Company or an Affiliate.

 

(r) “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.

 

2

--------------------------------------------------------------------------------


 

(s) “Fair Market Value” means, with respect to a Share as of a particular date,
the per share closing price for the Shares on such date, as reported by the
principal exchange or market over which the Shares are then listed or regularly
traded. If Shares are not traded over the applicable exchange or market on the
date as of which the determination of Fair Market Value is made, “Fair Market
Value” means the per share closing price for the Shares on the most recent
preceding date on which the Shares were traded over such exchange or market. If
the Shares are not traded on national securities exchange or market, the “Fair
Market Value” of a Share shall be determined by the Committee in a reasonable
manner pursuant to a reasonable valuation method. Notwithstanding anything to
the contrary in the foregoing, as of any date, the “Fair Market Value” of a
Share shall be determined in a manner consistent with avoiding adverse tax
consequences under Code Section 409A and, with respect to an Incentive Stock
Option, in the manner required by Code Section 422.

 

(t) “FINRA” means the Financial Industry Regulatory Authority.

 

(u) “Fiscal Year” means the annual accounting period of the Company.

 

(v) “Freestanding SAR” means an SAR that is granted independently of any Option.

 

(w) “Grant Date” means the date specified by the Committee or the Board on which
a grant of an Award under this Plan will become effective, which date will not
be earlier than the date on which the Committee or the Board takes action with
respect thereto.

 

(x) “Incentive Stock Option” means an option to purchase Shares that is granted
pursuant to the Plan, is designated as an “incentive stock option,” and
satisfies the requirements of Code Section 422.

 

(y) “Nonqualified Stock Option” means an option to purchase Shares that is
granted pursuant to the Plan and is not an Incentive Stock Option.

 

(z) “Option” means an Incentive Stock Option or a Nonqualified Stock Option.

 

(aa) “Option Period” means the period during which an Option is exercisable in
accordance with the applicable Award Agreement and Article VI.

 

(bb) “Participant” means an Employee to whom an Award has been granted.

 

(cc) “Performance Award” means, with respect to a Participant for a Performance
Period, an Award under which the amount payable to the Participant (if any) is
contingent on the achievement of pre-established Performance Targets during the
Performance Period.

 

(dd) “Performance-Based Compensation” means compensation described in Code
Section 162(m)(4)(C) that is excluded from “applicable employee remuneration”
under Code Section 162(m).

 

(ee) “Performance-Based Restricted Stock” means Restricted Stock that is subject
to forfeiture unless specified Performance Targets are satisfied during the
Performance Period.

 

(ff) “Performance Measures” means, with respect to a Performance Award, the
objective factors used to determine the amount (if any) payable pursuant to the
Award. “Performance Measures” shall be based on any of the factors listed below,
alone or in combination, as determined by the Committee. Such factors may be
applied (i) on a corporate-wide or business-unit basis, (ii) including or
excluding one or

 

3

--------------------------------------------------------------------------------


 

more Subsidiaries, (iii) in comparison with plan, budget or prior performance,
and/or (iv) on an absolute basis or in comparison with peer-group performance.
The factors that may be used as Performance Measures are: (1) interest income;
(2) net interest income; (3) interest expense; (4) net interest margin;
(5) non-interest income; (6) fee income; (7) revenues; (8) securities gains or
losses; (9) other income; (10) deposits; (11) deposit growth; (12) deposit
market share; (13) non-interest expense; (14) total expenses; (15) efficiency
ratio; (16) credit quality; (17) non-performing assets; (18) net charge offs;
(19) provision expense; (20) operating income; (21) net income; (22) earnings
per share; (23) return on assets; (24) return on equity; (25) regulatory capital
ratios; (26) stock price; (27) dividends; (28) total shareholder return; (29)
productivity; (30) customer satisfaction; (31) employee diversity goals or
employee turnover; (32) specified objective social goals; and (33) goals
relating to acquisitions. Performance Measures may differ from Participant to
Participant and from Award to Award.

 

(gg) “Performance Period” means the period of time during which Performance
Targets must be achieved with respect to an Award, as established by the
Committee.

 

(hh) “Performance Share” means an Award granted to a Participant pursuant to
Section 10.01, the initial value of which is equal to the Fair Market Value of a
Share on the Grant Date.

 

(ii) “Performance Targets” means, with respect to a Performance Award for a
Performance Period, the objective performance under the Performance Measures for
that Performance Period that will result in payments under the Performance
Award. Performance Targets may differ from Participant to Participant and Award
to Award.

 

(jj) “Performance Unit” means an Award granted to a Participant pursuant to
Section 10.01, the initial value of which is established by the Committee on or
before the Grant Date.

 

(kk) “Period of Restriction” means the period during which a Share of Restricted
Stock is subject to restrictions and a substantial risk of forfeiture.

 

(ll) “Plan” means the Citizens First Corporation 2015 Incentive Compensation
Plan, as set out in this instrument and as hereafter amended from time to time.

 

(mm) “Restricted Stock” means an Award granted to a Participant pursuant to
Section 8.01.

 

(nn) “Restricted Stock Unit” means an Award granted to a Participant pursuant to
Section 9.01 and represents the right of the Participant to receive Shares or
cash at the end of the specified period.

 

(oo) “Retirement” means, with respect to a Participant, Termination of Service
after having (i) completed at least five years of service with the Company and
(ii) reached age fifty-five (55). For purposes of the preceding sentence,
service with an Affiliate shall be considered service with the Company.

 

(pp) “Rule 16b-3” means Rule 16b-3 under the 1934 Act and any future rule or
regulation amending, supplementing, or superseding such rule.

 

(qq) “Section 16 Person” means a person subject to potential liability under
Section 16(b) of the 1934 Act with respect to transactions that involve equity
securities of the Company.

 

4

--------------------------------------------------------------------------------


 

(rr) “Service-Based Restricted Stock” means Restricted Stock with restrictions
based only on the Participant’s continued service to the Company and/or an
Affiliate.

 

(ss) “Shares” means the whole shares of issued and outstanding regular voting
common stock, no par value, of the Company, whether presently or hereafter
issued and outstanding, and any other stock or securities resulting from
adjustment thereof as provided in 4.04, or the stock of any successor to the
Company that is so designated for the purposes of the Plan.

 

(tt) “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection or tandem with a related Option, that is designated as an SAR
pursuant to Section 7.01.

 

(uu) “Subsidiary” means any corporation (including, without limitation, any
bank, savings association, financial institution, or financial services company)
in an unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain then owns
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in the chain.

 

(vv) “Tandem SAR” means an SAR that is granted in tandem with a related Option,
the exercise of which requires forfeiture of the right to exercise the related
Option with respect to an equal number of Shares and that is forfeited to the
extent that the related Option is exercised.

 

(ww) “Termination of Service,” “Terminates Service,” or any variation thereof
means a separation from service within the meaning of Code
Section 409A(a)(2)(A)(i).

 

Section 2.02. Rules of Interpretation. The following rules shall govern in
interpreting the Plan:

 

(a) Except to the extent preempted by United States federal law or as otherwise
expressly provided herein, the Plan and all Award Agreements shall be
interpreted in accordance with and governed by the internal laws of the
Commonwealth of Kentucky without giving effect to any choice or conflict of law
provisions, principles, or rules.

 

(b) The Plan and all Awards are intended to be exempt from or comply with the
requirements of Code Section 409A and all other applicable laws, and this Plan
shall be so interpreted and administered. In addition to the general amendment
rights of the Company with respect to the Plan, the Company specifically retains
the unilateral right (but not the obligation) to make, prospectively or
retroactively, any amendment to this Plan and any Award Agreement or any related
document as it deems necessary or desirable to more fully address issues in
connection with compliance with (or exemption from) Code Section 409A. In no
event, however, shall this section or any other provisions of this Plan be
construed to require the Company to provide any gross-up for the tax
consequences of any provisions of, or payments under, this Plan. Except as may
be expressly provided in another agreement to which the Company is bound, the
Company and its Affiliates shall have no responsibility for tax or legal
consequences to any Participant (or beneficiary) resulting from the terms or
operation of this Plan.

 

(c) Any reference herein to a provision of law, regulation, or rule shall be
deemed to include a reference to the successor of such law, regulation, or rule.

 

(d) To the extent consistent with the context, any masculine term shall include
the feminine, and vice versa, and the singular shall include the plural, and
vice versa.

 

5

--------------------------------------------------------------------------------


 

(e) If any provision of the Plan shall be held illegal or invalid for any
reason, the illegality or invalidity of that provision shall not affect the
remaining parts of the Plan, and the Plan shall be interpreted and enforced as
if the illegal or invalid provision had never been included herein.

 

(f) The grant of Awards and issuance of Shares hereunder shall be subject to all
applicable statutes, laws, rules, and regulations and to such approvals and
requirements as may be required from time to time by any governmental authority
or securities exchange or market on which the Shares are then listed or traded.

 

(g) The descriptive headings and sections of the Plan are provided for
convenience of reference only and shall not serve as a basis for interpretation
of the Plan.

 

ARTICLE III.

ADMINISTRATION

 

Section 3.01. The Committee. The Committee shall administer the Plan and,
subject to the provisions of the Plan and applicable law, may exercise its
discretion in performing its administrative duties. The Committee shall consist
of not fewer than three (3) Directors, and Committee action shall require the
affirmative vote of a majority of its members. The members of the Committee
shall be appointed by, and shall serve at the pleasure of, the Board of
Directors. The Committee shall be composed solely of Directors who are both
(i) non-employee directors under Rule 16b-3 and (ii) outside directors under
Code Section 162(m)(3)(C)(ii).

 

Section 3.02. Authority of the Committee. Except as limited by law or by the
Articles of Incorporation or By-Laws of the Company, and subject to the
provisions of the Plan, the Committee shall have full power and discretion to
(a) select the Employees who shall participate in the Plan; (b) determine the
sizes and types of Awards; (c) determine the terms and conditions of Awards in a
manner consistent with the Plan; (d) construe and interpret the Plan, all Award
Agreements, and any other agreements or instruments entered into under the Plan;
(e) establish, amend, or waive rules and regulations for the Plan’s
administration; and (f) amend the terms and conditions of any outstanding Award
and applicable Award Agreement to the extent that such terms and conditions are
within the discretion of the Committee, subject to the provisions of this Plan
and any applicable law. Further, the Committee shall make all other
determinations that may be necessary or advisable for the administration of the
Plan. Each Award shall be evidenced by a written Award Agreement between the
Company and the Participant and shall contain such terms and conditions
established by the Committee consistent with the provisions of the Plan.
Notwithstanding the preceding provisions, the Committee shall not have any
authority to take any action with respect to an Award intended to constitute
Performance-Based Compensation that would disqualify it from being such. Except
as limited by applicable law or the Plan, the Committee may use its discretion
to the maximum extent that it deems appropriate in administering the Plan.

 

Section 3.03. Delegation by the Committee. The Committee may delegate all or any
part of its authority and powers under this Plan to one or more Directors or
officers of the Company; provided, however, the Committee may not delegate its
authority and powers (i) with respect to grants to Section 16 Persons, (ii) in a
way that would jeopardize the Plan’s satisfaction of Rule 16b-3, or (iii) with
respect to grants intended to constitute Performance-Based Compensation.

 

6

--------------------------------------------------------------------------------


 

Section 3.04. Decisions Binding. All determinations and decisions made by the
Committee, the Board, or any delegate of the Committee pursuant to this
Article shall be final, conclusive, and binding on all persons, including the
Company and Participants.

 

ARTICLE IV.

SHARES SUBJECT TO THIS PLAN

 

Section 4.01. Number of Shares.

 

(a) Subject to adjustment as provided in Section 4.04 and any limitations
specified elsewhere in the Plan, the maximum number of Shares cumulatively
available for issuance under the Plan pursuant to (i) the exercise of Options,
(ii) the grant of Affiliated, Freestanding, and Tandem SARs, (iii) the grant of
Restricted Stock, (iv) the payment of Performance Units and Performance Shares,
and/or (v) the grant of Shares shall not exceed 100,000 Shares, plus any Shares
covered by an award under this Plan that are forfeited or remain unpurchased or
undistributed upon termination or expiration of the award (the “Aggregate Share
Limit”).

 

(b) Shares covered by an Award granted under the Plan shall not be counted as
used unless and until they are actually issued and delivered to a Participant
and, therefore, the Aggregate Share Limit as of a given date shall not be
reduced by any Shares relating to prior awards that have expired or have been
forfeited or cancelled. If the Company pays the benefit provided by any Award
granted under the Plan to the respective Participant in cash, any Shares that
were covered by such Award will be available for issue or transfer hereunder.
Notwithstanding anything to the contrary contained herein:

 

(i) if Shares are tendered or otherwise used in payment of the Exercise Price of
an Option, the total number of Shares covered by the Option being exercised
shall count against the Aggregate Share Limit;

 

(ii) any Shares withheld by the Company to satisfy a tax withholding obligation
shall count against the Aggregate Share Limit;

 

(iii) the number of Shares covered by a SAR, to the extent that it is exercised
and settled in Shares, and whether or not Shares are actually issued to the
Participant upon exercise of the SAR, shall be considered issued or transferred
pursuant to the Plan and shall count against the Aggregate Share Limit; and

 

(iv) in the event that the Company repurchases Shares with proceeds from the
exercise of an Option, those Shares will not be added to the Aggregate Share
Limit.

 

If, under the Plan, a Participant has elected to give up the right to receive
compensation in exchange for Shares based on their Fair Market Value, such
Shares will not count against the Aggregate Share Limit.

 

(c) Shares issued under the Plan may be authorized but unissued Shares, treasury
Shares, reacquired Shares (including Shares purchased in the open market), or
any combination thereof, as the Committee may from time to time determine.
Shares covered by an Award that are forfeited or that remain unpurchased or
undistributed upon termination or expiration of the Award may be made the
subject of further Awards to the same or other Participants.

 

7

--------------------------------------------------------------------------------


 

(d) The total number of Shares actually issued or transferred by the Company
upon the exercise of Incentive Stock Options will not exceed 100,000 Shares.

 

Section 4.02. Restrictions on Shares. Shares issued upon exercise of an Award
shall be subject to the terms and conditions specified herein and to such other
terms, conditions, and restrictions as the Committee may determine or provide in
the Award Agreement. The Company shall not be required to issue or deliver any
certificates for Shares, cash, or other property before (i) the listing of such
Shares on any stock exchange (or other public market) on which the Shares may
then be listed (or regularly traded) and (ii) the completion of any registration
or qualification of such shares under federal, state, local, or other law, or
any ruling or regulation of any government body that the Committee determines to
be necessary or advisable. The Company may cause any certificate for Shares to
be delivered hereunder to be properly marked with a legend or other notation
reflecting the limitations on transfer of such Shares as provided in the Plan or
as the Committee may otherwise require. Participants, or any other persons
entitled to benefits under the Plan, must furnish to the Committee such
documents, evidence, data, or other information as the Committee considers
necessary or desirable for the purpose of administering the Plan. The benefits
under the Plan for each Participant and other person entitled to benefits
hereunder are to be provided on the condition that such Participant or other
person furnish full, true, and complete data, evidence, or other information,
and that he or she promptly sign any document reasonably requested by the
Committee. No fractional Shares shall be issued under the Plan; rather,
fractional shares shall be aggregated and then rounded to the next lower whole
Share.

 

Section 4.03. Shareholder Rights.  Except with respect to Restricted Stock as
provided in Article VIII, no person shall have any rights of a shareholder
(including, but not limited to, voting and dividend rights) as to Shares subject
to an Award until, after proper exercise or vesting of the Award or other action
as may be required by the Committee, such Shares shall have been recorded on the
Company’s official shareholder records (or the records of its transfer agents or
registrars) as having been issued and transferred to the Participant. Upon
exercise of the Award or any portion thereof, the Company shall have a
reasonable period in which to issue and transfer the Shares to the Participant,
and the Participant shall not be treated as a shareholder for any purpose before
such issuance and transfer. No payment or adjustment shall be made for cash
dividends or other rights for which the record date is prior to the date on
which such Shares are recorded as issued and transferred in the Company’s
official shareholder records (or the records of its transfer agents or
registrars), except as provided herein or in an Award Agreement.

 

Section 4.04. Changes in Stock Subject to the Plan.  In the event of any change
in the Shares by virtue of a stock dividend, stock split or consolidation,
reorganization, merger, spinoff, or similar transaction, the Committee shall, as
it deems appropriate, adjust (i) the aggregate number and kind of Shares
available for Awards, (ii) the number and kind of Shares subject to an Award,
(iii) the number of Shares available for certain Awards under the limits set
forth in Article XII of this Plan and (iv) the terms of the Award to prevent the
dilution of Shares or the diminution of the Awards. Moreover, in the event of
any such transaction or event or in the event of a Change in Control, the
Committee, in its discretion, may provide in substitution for any or all
outstanding Awards under this Plan such alternative consideration (including
cash), if any, as it, in good faith, may determine to be equitable in the
circumstances and may require in connection therewith the surrender of all
Awards so replaced in a manner that complies with Code Section 409A. In
addition, for each Option or SAR with an Exercise Price greater than the
consideration offered in connection with any such transaction or event or a
Change in Control, the Committee may in its sole discretion elect to cancel such
Option or SAR without any payment to the person holding such Option or SAR. The
Committee’s determination pursuant to this Section shall be final and
conclusive, provided, however, no adjustment pursuant to this Section shall
(i) be made to the

 

8

--------------------------------------------------------------------------------


 

extent that the adjustment would cause an Award to violate the requirements
under Code Section 409A or (ii) change the One Hundred Thousand Dollar
($100,000) limit on Incentive Stock Options first exercisable during a year, as
set out in Section 6.01.

 

ARTICLE V.

ELIGIBILITY

 

Except as herein provided, individuals who are Employees shall be eligible to
participate in the Plan and be granted Awards. The Committee may, from time to
time and in its sole discretion, select the Employees to be granted Awards and
determine the terms and conditions with respect thereto each Award. In making
any such selection and in determining the form of an Award, the Committee may
give consideration to the functions and responsibilities of the Employee and the
Employee’s contributions to the Company or its Affiliates, the value of the
Employee’s services (past, present, and future) to the Company or its
Affiliates, and such other factors as it deems relevant.

 

ARTICLE VI.

STOCK OPTIONS

 

Section 6.01. Grant of Options. Subject to the terms and provisions of the Plan,
the Committee may grant Options to any Employee in such amounts as the Committee
may determine. The Committee may grant Incentive Stock Options, Nonqualified
Stock Options, or any combination thereof. The Committee shall determine the
number of Shares subject to each Option, subject to the express limitations of
the Plan, including Article XII. Furthermore, no Participant may be granted
Incentive Stock Options under this Plan (when combined with incentive stock
options granted under any other plan of the Company or an Affiliate) that would
result in Shares with an aggregate Fair Market Value (determined as of the Grant
Date(s)) of more than One Hundred Thousand Dollars ($100,000) first becoming
exercisable in any one calendar year. To the extent that a purported Incentive
Stock Option would violate the limitation specified in the preceding sentence,
the Option shall be deemed a Nonqualified Stock Option.

 

Section 6.02. Option Award Agreement. Each Option shall be evidenced by an
Option Award Agreement that shall specify the Exercise Price, the number of
Shares to which the Option pertains, the Option Period, any conditions to
exercise of the Option, and such other terms and conditions as the Committee
shall determine. The Option Award Agreement also shall specify whether the
Option is intended to be an Incentive Stock Option or a Nonqualified Stock
Option. All grants of Options intended to constitute Incentive Stock Options and
related Award Agreements shall comply with the requirements of Code Section 422.

 

Section 6.03. Exercise Price. Subject to the provisions of this Section, the
Committee shall determine the Exercise Price under each Option.

 

(a) Nonqualified Stock Options. The per-Share Exercise Price under a
Nonqualified Stock Option shall be not less than one hundred percent (100%) of
Fair Market Value of a Share on the Grant Date.

 

(b) Incentive Stock Options. The per-Share Exercise Price under an Incentive
Stock Option shall be not less than one hundred percent (100%) of Fair Market
Value of a Share on the Grant Date; provided, however, if, on the Grant Date,
the Participant (together with persons whose stock ownership is attributed to
the Participant pursuant to Code Section 424(d)) owns securities possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any of its

 

9

--------------------------------------------------------------------------------


 

Subsidiaries, the per-Share Exercise Price shall be not less than one hundred
ten percent (110%) of the Fair Market Value of a Share on the Grant Date.

 

(c) Substitute Options. Notwithstanding the provisions of Subsections (a) and
(b), if the Company or an Affiliate consummates a transaction described in Code
Section 424(a) (e.g., the acquisition of property or stock from an unrelated
corporation), individuals who become Employees on account of such transaction
may be granted Options in substitution for options granted by such former
employer or recipient of services. If such substitute Options are granted, the
Committee, in its sole discretion and consistent with Code Section 424(a) and
the requirements of Code Section 409A, may determine that such substitute
Options shall have an Exercise Price less than one hundred (100%) of the Fair
Market Value of the Shares to which the Options relate determined as of the
Grant Dates. In carrying out the provisions of this Section, the Committee shall
apply the principles contained in Section 4.04.

 

Section 6.04. Duration of Options. The Option Period with respect to each Option
shall commence and expire at such times as the Committee shall provide in the
Award Agreement, provided that:

 

(a) Options shall not be exercisable more than ten years after their respective
Grant Dates;

 

(b) Incentive Stock Options granted to an Employee who possesses more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any Subsidiary, taking into account the attribution rules of Code
Section 422(d), shall not be exercisable later than five years after their
respective Grant Date(s); and

 

(c) Subject to the limits of this Article, the Committee may, in its sole
discretion, after an Option is granted, extend the option term, provided that
such extension is not an extension for purposes of Code Section 409A and the
guidance thereunder or, in the case of an Incentive Stock Option, a
modification, extension, or renewal for purposes of Code Section 424(h).

 

Section 6.05. Exercisability of Options. All Options granted under this Plan
shall be exercisable at such times, under such terms, and subject to such
restrictions and conditions as the Committee shall determine and specify in the
applicable Award Agreement. An Award Agreement for an Option may provide that
such Option becomes exercisable in the event of the Participant’s death,
disability or retirement or in connection with a Change in Control.

 

Section 6.06. Method of Exercise. Subject to the provisions of this Article and
the applicable Award Agreement, a Participant may exercise an Option, in whole
or in part, at any time during the applicable Option Period by giving written
notice to the Company of exercise on a form provided by the Committee (if
available). Such notice shall specify the number of Shares subject to the Option
to be purchased and shall be accompanied by payment in full of the total
Exercise Price by cash or check or such other form of payment as the Company may
accept. If permitted by the Committee or the applicable the Award Agreement,
payment in full or in part may also be made by:

 

(a) subject to any conditions or limitations established by the Committee,
delivering Shares already owned by the Participant and having a total Fair
Market Value on the date of such delivery equal to the total Exercise Price;

 

(b) to the extent permitted by law, the delivery of cash by a broker-dealer
pursuant to a Cashless Exercise;

 

10

--------------------------------------------------------------------------------


 

(c) subject to any conditions or limitations established by the Committee, the
Company’s withholding of Shares from the Option having an aggregate Fair Market
Value at the time of exercise equal to the total Exercise Price pursuant to a
net exercise arrangement (it being understood that, solely for purposes of
determining the number of treasury shares held by the Company, the shares so
withheld will not be treated as issued and acquired by the Company upon such
exercise);

 

(d) a combination of the foregoing; or

 

(e) to the extent permitted by law, in any other manner then permitted by the
Committee.

 

No Shares shall be issued until full payment therefor has been made. A
Participant shall have all of the rights of a shareholder of the Company holding
the class of Shares subject to such Option (including, if applicable, the right
to vote the shares and the right to receive dividends) when the Participant has
given written notice of exercise, has paid the total Exercise Price, and such
Shares have been recorded on the Company’s official shareholder records (or the
records of its transfer agents or registrars) as having been issued and
transferred to the Participant.

 

Section 6.07. Restrictions on Share Transferability. In addition to the
restrictions imposed by Section 16.09 of the Plan, the Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option as it
may deem advisable or appropriate, including, but not limited to, restrictions
related to applicable federal and state securities laws and the requirements of
any national securities exchange or market on which Shares are then listed or
regularly traded.

 

Section 6.08. Prohibition on Repricing of Stock Options. Except as permitted
under Section 4.04 of the Plan, the terms of any outstanding Option may not be
amended without shareholder approval to reduce the Exercise Price of such
outstanding Option or to cancel such outstanding Option in exchange for cash,
other Awards, or an Option or SAR with an exercise price that is less than the
Exercise Price of the original Option.

 

ARTICLE VII.

STOCK APPRECIATION RIGHTS

 

Section 7.01. Grant of SARs. Subject to the terms and conditions of the Plan,
the Committee, at any time and from time to time, may grant Affiliated SARs,
Freestanding SARs, Tandem SARs, or any combination thereof to any Employee in
such amounts as the Committee, in its sole discretion, shall determine. The
Committee, subject to the provisions of this Plan, shall have complete
discretion to determine the terms and conditions of SARs granted under the Plan;
provided, however, the Exercise Price of a Freestanding SAR shall be not less
than one hundred percent (100%) of the Fair Market Value of a Share on the Grant
Date, and the Exercise Price of a Tandem SAR or an Affiliated SAR shall be equal
to the Exercise Price of the Option to which such SAR relates. The number of
Shares to which an SAR relates as well as the Exercise Price for an SAR shall be
subject to adjustment pursuant to Section 4.04.

 

Section 7.02. Exercise of Tandem SARs. Tandem SARs may be exercised for all or
part of the Shares subject to the related Option upon the surrender of the right
to exercise the equivalent portion of the Option. A Tandem SAR may be exercised
only with respect to the Shares for which its related Option is then
exercisable. The following requirements shall apply to all Tandem SARs: (i) the
Tandem SAR shall expire not later than the date on which the related Option
expires; (ii) the value of the payout with

 

11

--------------------------------------------------------------------------------


 

respect to the Tandem SAR shall be no more than one hundred percent (100%) of
the difference between the Exercise Price of the underlying Option and one
hundred percent (100%) of the Fair Market Value of the Shares subject to the
related Option at the time the Tandem SAR is exercised; and (iii) the Tandem SAR
shall be exercisable only when the Fair Market Value of the Shares subject to
the Option to which the Tandem SAR relates exceeds the Exercise Price of such
Option.

 

Section 7.03. Exercise of Affiliated SARs. An Affiliated SAR shall be deemed to
be exercised upon the exercise of the Option to which the Affiliated SAR
relates. Such deemed exercise of an Affiliated SAR shall not reduce the number
of Shares subject to the related Option.

 

Section 7.04. Exercise of Freestanding SARs. Freestanding SARs shall be
exercisable on such terms and conditions as the Committee, in its sole
discretion, shall specify in the applicable Award Agreement. An Award Agreement
for a Freestanding SAR may provide that such Freestanding SAR becomes
exercisable in the event of the Participant’s death, disability or retirement or
in connection with a Change in Control.

 

Section 7.05. SAR Award Agreement. Each SAR shall be evidenced by an Award
Agreement that specifies the exercise price, the expiration date of the SAR, the
number of SARs, any conditions on the exercise of the SAR, and such other terms
and conditions as the Committee, in its sole discretion, shall determine. The
Award Agreement shall also specify whether the SAR is an Affiliated SAR,
Freestanding SAR, Tandem SAR, or a combination thereof.

 

Section 7.06. Expiration of SARs. Each SAR granted under this Plan shall expire
upon the date determined by the Committee, in its sole discretion, as set forth
in the applicable Award Agreement. Notwithstanding the foregoing, the terms and
provisions of Section 6.04 also shall apply to Affiliated and Tandem SARs.

 

Section 7.07. Payment of SAR Amount. Upon exercise of an SAR, a Participant
shall be entitled to receive payment from the Company in an amount determined by
multiplying:

 

(a) the positive difference between the Fair Market Value of a Share on the date
of exercise and the Exercise Price; by

 

(b) the number of Shares with respect to which the SAR is exercised.

 

At the sole discretion of the Committee, such payment may be in cash, in Shares
that have a Fair Market Value equal to the cash payment calculated under this
Section, or in a combination of cash and Shares.

 

Section 7.08. Termination of SAR. An Affiliated SAR or Tandem SAR shall
terminate at such time as the Option to which such SAR relates terminates. A
Freestanding SAR shall terminate at the time provided in the applicable Award
Agreement, and under no circumstances more than 10 years from the Grant Date.

 

Section 7.09. Prohibition on Repricing SARs. Except as permitted under
Section 4.04 of the Plan, the terms of any outstanding SAR may not be amended
without shareholder approval to reduce the Exercise Price of such outstanding
SAR or to cancel such outstanding SAR in exchange for cash, other Awards, or an
Option or SAR with an exercise price that is less than the Exercise Price of the
original SAR.

 

12

--------------------------------------------------------------------------------


 

ARTICLE VIII.

RESTRICTED STOCK

 

Section 8.01. Grants of Restricted Stock. Subject to the terms and provisions of
the Plan, including Article XII, the Committee, at any time and from time to
time, may grant Shares of Restricted Stock to any Employee in such amounts as
the Committee, in its sole discretion, shall determine.

 

Section 8.02. Restricted Stock Award Agreement. Each Award of Restricted Stock
shall be evidenced by an Award Agreement, which shall specify the Period of
Restriction, the number of Shares granted, and the terms and conditions of the
Award. The Committee may, in its discretion, set Performance Targets in an Award
Agreement for Restricted Stock that must be satisfied for the restrictions on
some or all of the Shares to be released at the end of the Period of
Restriction.

 

Section 8.03. Restrictions on Transferability. Except as provided in
Section 16.09 or this Article, Shares of Restricted Stock may not be sold,
transferred, assigned, margined, encumbered, gifted, bequeathed, alienated,
hypothecated, pledged, or otherwise disposed of, whether by operation of law,
whether voluntarily or involuntarily or otherwise, until the end of the
applicable Period of Restriction.

 

Section 8.04. Other Restrictions. The Committee, in its sole discretion, may
impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate in accordance with this Article.

 

(a) General Restrictions. The Committee may impose restrictions on Restricted
Stock based upon any one or more of the following criteria:  (i) the achievement
of specific Performance Targets; (ii) vesting based on period of service with
the Company and any of its Subsidiaries;; (iii) applicable federal or state
securities laws; or (iv) any other basis determined by the Committee, in its
sole discretion.

 

(b) Section 162(m) Performance Restrictions. Notwithstanding any other provision
of this Section to the contrary, for purposes of qualifying grants of Restricted
Stock as Performance-Based Compensation, if applicable, the Committee shall
establish restrictions based upon the achievement of pre-established Performance
Targets. If the Committee intends for any Share of Restricted Stock to qualify
as Performance-Based Compensation, the specific Performance Targets that must be
satisfied for the Period of Restriction to lapse or terminate shall be
established by the Committee on or before the latest date permissible to enable
the Restricted Stock to so qualify. In granting Restricted Stock that is
intended to qualify as Performance-Based Compensation, the Committee shall
follow any procedures that it determines to be necessary, advisable, or
appropriate to ensure such qualification.

 

(c) Legend on Certificates. The Committee, in its sole discretion, may require
the placement of a legend on certificates representing Shares of Restricted
Stock to give appropriate notice of such restrictions. For example, the
Committee may determine that some or all certificates representing Shares of
Restricted Stock shall bear the following legend:

 

THE SALE, PLEDGE, OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY, OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS ON TRANSFER UNDER FEDERAL AND STATE SECURITIES LAWS AND
UNDER THE CITIZENS FIRST CORPORATION 2015 INCENTIVE COMPENSATION PLAN, AS SET
FORTH IN AN AWARD AGREEMENT EXECUTED THEREUNDER. A COPY OF SUCH PLAN AND SUCH
AWARD AGREEMENT MAY BE OBTAINED FROM THE CORPORATE SECRETARY OF CITIZENS FIRST
CORPORATION.

 

13

--------------------------------------------------------------------------------


 

Section 8.05. Removal of Restrictions. Except as otherwise provided in this
Article, as soon as practicable after the applicable Period of Restriction
lapses, Shares of Restricted Stock covered by an Award shall be subject to
release to the Participant. For Awards of Restricted Stock for which the
restrictions are based on the achievement of Performance Targets, the number of
Shares to be released shall be determined as a function of the extent to which
the applicable Performance Targets have been achieved and to the extent that the
Shares are not earned, they shall be forfeited. Notwithstanding any provision in
the Plan to the contrary, to the extent permitted under Code Section 409A and
Code Section 162(m) and the regulations thereunder without resulting in adverse
tax consequences, any Award Agreement for Restricted Stock may provide for the
earlier termination of restrictions on such Restricted Stock in the event of the
Participant’s death, disability or retirement or in connection with a Change in
Control.

 

Section 8.06. Dividends. Any grant of Shares of Restricted Stock may require
that any or all dividends or other distributions paid thereon during the
applicable Period of Restriction be either paid currently or automatically
deferred and reinvested in additional Shares of Restricted Stock, which may be
subject to the same restrictions as the underlying Award; provided, however,
that dividends or other distributions on Shares of Restricted Stock with
restrictions that lapse as a result of the achievement of Performance Targets
will be deferred until and paid contingent upon the achievement of the
applicable Performance Targets.

 

Section 8.07. Voting Rights. During the Period of Restriction, Participants
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the applicable Award Agreement
provides otherwise.

 

Section 8.08. Return of Restricted Stock to Company. On the date set forth in
the applicable Award Agreement, the Restricted Stock for which restrictions have
not lapsed by the last day of the Period of Restriction shall revert to the
Company and thereafter shall be available for the grant of new Awards.

 

ARTICLE IX.

RESTRICTED STOCK UNITS

 

Section 9.01. Grants of Restricted Stock Units. Subject to the terms and
provisions of the Plan, including Article XII, the Committee, at any time and
from time to time, may grant Restricted Stock Units to any Employee in such
amounts as the Committee, in its sole discretion, shall determine.

 

Section 9.02. Restricted Stock Unit Award Agreement. Each Award of Restricted
Stock Units shall be evidenced by an Award Agreement, which shall specify the
Period of Restriction, the number of Restricted Stock Units (including the
number of Shares or cash to be delivered or paid upon the lapse of
restrictions), and the terms and conditions of the Award. The Committee may, in
its discretion, set Performance Targets in an Award Agreement for Restricted
Stock Units that must be satisfied for the restrictions on some or all of the
Shares to be delivered or cash to be paid at the end of the Period of
Restriction.

 

Section 9.03. Restrictions on Transferability. Except as provided in
Section 16.09 or this Article, Restricted Stock Units may not be sold,
transferred, assigned, margined, encumbered, gifted, bequeathed, alienated,
hypothecated, pledged, or otherwise disposed of, whether by operation of law,
whether voluntarily or involuntarily or otherwise.

 

14

--------------------------------------------------------------------------------


 

Section 9.04. Other Restrictions. The Committee, in its sole discretion, may
impose such other restrictions on Restricted Stock Units as it may deem
advisable or appropriate in accordance with this Article.

 

(a) General Restrictions. The Committee may impose restrictions on Restricted
Stock Units based upon any one or more of the following criteria: (i) the
achievement of specific Performance Targets; (ii) vesting based on period of
service with the Company and any of its Subsidiaries; (iii) applicable federal
or state securities laws; or (iv) any other basis determined by the Committee,
in its sole discretion.

 

(b) Section 162(m) Performance Restrictions. Notwithstanding any other provision
of this Section to the contrary, for purposes of qualifying grants of Restricted
Stock Units as Performance-Based Compensation, if applicable, the Committee
shall establish restrictions based upon the achievement of pre-established
Performance Targets. If the Committee intends for any Restricted Stock Unit to
qualify as Performance-Based Compensation, the specific Performance Targets that
must be satisfied for the Period of Restriction to lapse or terminate shall be
established by the Committee on or before the latest date permissible to enable
the Restricted Stock Unit to so qualify. In granting Restricted Stock Units that
are intended to qualify as Performance-Based Compensation, the Committee shall
follow any procedures that it determines to be necessary, advisable, or
appropriate to ensure such qualification.

 

Section 9.05. Removal of Restrictions. Except as otherwise provided in this
Article, as soon as practicable after the applicable Period of Restriction
lapses, Restricted Stock Units covered by an Award shall be subject to release
to the Participant. For Awards of Restricted Stock Units for which the
restrictions are based on the achievement of Performance Targets, the number of
Shares to be delivered (or cash to be paid) shall be determined as a function of
the extent to which the applicable Performance Targets have been achieved and to
the extent that the Restricted Stock Units are not earned, they shall be
forfeited. Notwithstanding any provision in the Plan to the contrary, to the
extent permitted under Code Section 409A and Code Section 162(m) and the
regulations thereunder without resulting in adverse tax consequences, any Award
Agreement for Restricted Stock Units may provide for the earlier termination of
restrictions on such Restricted Stock Units in the event of the Participant’s
death, disability or retirement or in connection with a Change in Control.

 

Section 9.06. Dividends Equivalents. The Committee may, at the Grant Date of
Restricted Stock Units, provide for the payment of dividend equivalents to the
Participant either in cash or in additional Shares on current, deferred or
contingent basis; provided, however, that dividends or other distributions on
Restricted Stock Units with restrictions that lapse as a result of the
achievement of Performance Targets will be deferred until and paid contingent
upon the achievement of the applicable Performance Targets.

 

Section 9.07. Ownership. During the Period of Restriction, the Participant will
have no rights of ownership in the Shares subject to the Restricted Stock Units
and shall have no right to vote such Shares.

 

Section 9.08. Cancellation of Restricted Stock Units. On the date set forth in
the applicable Award Agreement, all Restricted Stock Units that have not been
earned or vested shall be forfeited and thereafter the Shares subject to such
forfeited Restricted Stock Units shall be available for the grant of new Awards.

 

15

--------------------------------------------------------------------------------


 

ARTICLE X.

PERFORMANCE UNITS AND PERFORMANCE SHARES

 

Section 10.01. Grant of Performance Units/Shares. Subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Performance Units and/or Performance Shares to any Employee in such
amounts as the Committee, in its sole discretion, shall determine. The Committee
shall have complete discretion in determining the number of Performance Units
and Performance Shares granted to each Participant, subject to the express
limitations of the Plan, including Article XII.

 

Section 10.02. Value of Performance Units/Shares. Each Performance Unit shall
have an initial value that is established by the Committee on or before the
Grant Date. Each Performance Share shall have an initial value equal to the Fair
Market Value of a Share on the Grant Date.

 

Section 10.03. Performance Objectives and Other Terms. The Committee shall set
performance objectives in its sole discretion which, depending on the extent to
which they are met, will determine the number or value of Performance Units or
Performance Shares, or both, that will be paid to the Participant. Each Award of
Performance Units or Performance Shares shall be evidenced by an Award Agreement
that shall specify the number of Performance Units or Performance Shares, the
Performance Period, the performance objectives, and such other terms and
conditions as the Committee, in its sole discretion, shall determine.

 

(a) General Performance Objectives. The Committee may set performance objectives
based upon (i) the achievement of Performance Targets, (ii) applicable Federal
or state securities laws, or (iii) any other basis determined by the Committee
in its sole discretion.

 

(b) Section 162(m) Performance Objectives. Notwithstanding any other provision
of this Section to the contrary, for purposes of qualifying grants of
Performance Units or Performance Shares to Covered Employees as
Performance-Based Compensation, if applicable, the Committee shall establish the
specific Performance Targets applicable to Performance Units or Performance
Shares. If the Committee intends for any Performance Unit or Performance Share
to qualify as Performance-Based Compensation, the Performance Targets for any
such Award shall be set by the Committee on or before the latest date
permissible to enable the Performance Unit or Performance Share, as the case may
be, to so qualify. In granting Performance Units or Performance Shares to
Covered Employees that are intended to qualify as Performance-Based
Compensation, the Committee shall follow any procedures that it determines to be
necessary, advisable, or appropriate to ensure such qualification.

 

Section 10.04. Earning of Performance Units/Shares. After the applicable Period
of Restriction has ended, the holder of Performance Units or Performance Shares
shall be entitled to receive those Performance Units or Performance Shares, as
the case may be, earned by the Participant over the Performance Period, to be
determined as a function of the extent to which the applicable Performance
Targets have been achieved. Notwithstanding any provision in the Plan to the
contrary, to the extent permitted under Code Section 409A and Code
Section 162(m) and the regulations thereunder without resulting in adverse tax
consequences, any Award Agreement for Performance Shares or Performance Units
may provide for the earlier lapse of restrictions or other modifications in the
event of the Participant’s death, disability or retirement or in connection with
a Change in Control.

 

Section 10.05. Form and Timing of Payment of Performance Units/Shares. Each
Award Agreement for Performance Shares or Performance Units will specify the
time and manner of payment for any such Performance Shares or Performance Units
that have been earned. The Committee, in its sole discretion, may pay earned
Performance Units or Performance Shares in the form of cash, in Shares (which
have an aggregate Fair Market Value equal to the value of the earned Performance
Units or

 

16

--------------------------------------------------------------------------------


 

Performance Shares, as the case may be, determined as of the last day of the
applicable Performance Period), or a combination thereof.

 

Section 10.06. Dividend Equivalents. The Committee may, at the Grant Date of
Performance Shares, provide for the payment of dividend equivalents to the
Participant either in cash or in additional Shares on a contingent basis,
subject in all cases to deferral and payment on a contingent basis based on the
Participant’s earning of the Performance Shares with respect to which such
dividend equivalents are paid.

 

Section 10.07. Cancellation of Performance Units/Shares. On the date set forth
in the applicable Award Agreement, all Performance Units or Performance Shares
that have not been earned or vested shall be forfeited and thereafter shall be
available for the grant of new Awards.

 

ARTICLE XI.

SHARE GRANTS

 

Subject to the provisions of the Plan, including Article XII, the Committee may
make an Award of Shares to any Employee in such amount as the Committee, in its
sole discretion, may determine. A grant pursuant to this Section may be
evidenced by an Award Agreement or such other document as the Committee, in its
sole discretion, determines to be appropriate; provided, however, the Shares
shall be freely transferable, and the Committee shall not impose Performance
Targets, a Period of Restriction, or any other conditions, restrictions, or
risks of forfeiture on the Award. Awards of shares pursuant to this
Section shall be subject to the withholding requirements of Article XIV.

 

ARTICLE XII.

LIMITS ON AWARDS

 

Notwithstanding any other provision of this Plan to the contrary, the Committee
may not grant Awards of Options, SARs, Shares of Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units or any grant of Shares
pursuant to Article XI that are intended to qualify as Performance-Based
Compensation under Code Section 162(m) to any Participant under this Plan during
any three-year calendar year period that would result in more than 100,000
Shares being issued to such Participant.  The limitations of this Section shall
be subject to adjustment as provided in Section 4.04.

 

17

--------------------------------------------------------------------------------


 

ARTICLE XIII.

AMENDMENT, TERMINATION, AND DURATION

 

Section 13.01. Amendment, Suspension, or Termination.

 

(a) The Board may supplement, amend, alter, or discontinue the Plan in its sole
discretion at any time and from time to time, but no supplement, amendment,
alteration, or discontinuation shall be made which would impair the rights of a
Participant under an Award theretofore granted without the Participant’s
consent, except that any supplement, amendment, alteration, or discontinuation
may be made to (i) avoid a material charge or expense to the Company or an
Affiliate, (ii) cause this Plan to comply with applicable law, or (iii) permit
the Company or an Affiliate to claim a tax deduction under applicable law. In
addition, subject to the provisions of this Section, the Board of Directors, in
its sole discretion at any time and from time to time, may supplement, amend,
alter, or discontinue this Plan without the approval of the Company’s
shareholders so long as any such amendment or alteration does not (i) expand the
types of awards eligible for grants or materially increase benefits accruing to
Participants under the Plan; (ii) materially increase the number of Shares
subject to the Plan (other than pursuant to Section 4.04); (iii) materially
increase the maximum number of Options, SARs, Shares of Restricted Stock,
Restricted Stock Units, Performance Units, Performance Shares, or Shares that
the Committee may award to an individual Participant under the Plan (other than
pursuant to Section 4.04); (iv) materially expand the classes of persons
eligible or modify the requirements for participation in the Plan; (v) delete or
materially limit Sections 6.08 and 7.09 of the Plan (prohibiting the repricing
of Options or SARs); or (vi) otherwise require approval by the shareholders of
the Company in order to comply with applicable law, the terms of a written
agreement or the rules of the principal national securities exchange upon which
the Shares are traded or quoted. The Committee may supplement, amend, alter, or
discontinue the terms of any Award theretofore granted, prospectively or
retroactively, on the same conditions and limitations (and exceptions to
limitations) as apply to the Board under the foregoing provisions of this
Section, subject to any approval or limitations the Board may impose.

 

(b) If permitted by Code Section 409A and Code Section 162(m), and the
regulations thereunder, without resulting in any adverse tax consequences, but
subject to Section 13.01(c), in case of termination of employment by reason of
death, disability or retirement of a Participant, or in the case of a Change in
Control, an unforeseeable emergency or other special circumstances, the
Committee may, in its sole discretion, accelerate the exercisability of an
Option or SAR, accelerate the time at which any restrictions shall lapse or
remove any restrictions with respect to Shares of Restricted Stock and
Restricted Stock Units, and reduce or waive any Performance Targets or related
business criteria applicable to Performance Shares or Performance Units.

 

(c) Subject to Sections 6.08 and 7.09 of the Plan (prohibiting the repricing of
Options or SARs), the Committee may amend the terms of any Award granted under
this Plan prospectively or retroactively, except in the case of an Award
intended to qualify as Performance-Based Compensation (other than in connection
with the Participant’s death or disability, or a Change in Control) where such
action would result in the loss of the otherwise available exemption of the
award under Section 162(m) of the Code. In such case, the Committee will not
make any modification of the Performance Targets or the level or levels of
achievement with respect to such Award. Except as provided in Section 4.04 of
the Plan, no amendment of an Award shall impair the rights of the Participant
without his or her consent.

 

Section 13.02. Duration of The Plan and Shareholder Approval. The Plan shall
become effective on the Effective Date and shall terminate automatically ten
years thereafter, unless terminated pursuant to

 

18

--------------------------------------------------------------------------------


 

its terms before that time. Notwithstanding the preceding sentence, termination
of the Plan shall not affect any Award granted before the date of termination,
unless expressly provided in the applicable Award Agreement or a duly adopted
Plan amendment.

 

ARTICLE XIV.

TAX WITHHOLDING

 

Section 14.01. Withholding Requirements. Prior to the delivery of any Shares or
cash pursuant to the payment or exercise of an Award, the Company shall have the
power and the right to deduct or withhold, or require a Participant to remit to
the Company, an amount sufficient to satisfy all federal, state, and local
income and employment taxes required to be withheld with respect to the payment
or exercise of such Award.

 

Section 14.02. Withholding Arrangements. The Committee, in its sole discretion
and pursuant to such procedures as it may specify from time to time, may permit
a Participant to satisfy such tax withholding obligation, in whole or in part,
by (i) electing to have the Company withhold otherwise deliverable Shares
(except in the case of exercises of Incentive Stock Options), or (i) delivering
to the Company Shares then owned by the Participant having a Fair Market Value
equal to the amount required to be withheld; provided, however, that any shares
delivered to the Company shall satisfy the ownership requirements specified in
Section 6.06(a). In no event will the Fair Market Value of the Shares withheld
and delivered to satisfy applicable withholding taxes in connection with the
benefit provided under the Plan exceed the minimum amount of taxes required to
be withheld.  The Fair Market Value of the Shares to be withheld or delivered
shall be determined as of the date that the taxes are required to be withheld.

 

ARTICLE XV.

CHANGE IN CONTROL

 

For purposes of the Plan, a “Change in Control” shall mean that the conditions
or events set forth in any one or more of the following subsections shall have
occurred:

 

(a) the acquisition by any person (within the meaning of Section 13(d) of the
Exchange Act), other than the Company, a subsidiary, and any employee benefit
plan of the Company or a subsidiary, of twenty-five percent (25%) or more of the
combined voting power entitled to vote generally in the election of the
directors of the Company’s then outstanding voting securities;

 

(b) the persons who were serving as the members of the Board of Directors
immediately prior to the commencement of a proxy contest relating to the
election of directors or a tender or exchange offer for voting securities of the
Company (“Incumbent Directors”) shall cease to constitute at least a majority of
the Board of Directors (or the board of directors of any successor to the
Company) at any time within one year of the election of directors as a result of
such contest or the purchase or exchange of voting securities of the Company
pursuant to such offer, provided that any director elected to the Board of
Directors, or nominated for election, by a majority of the Incumbent Directors
then still in office and whose nomination or election was not made at the
request or direction of the person(s) initiating such contest or making such
offer shall be deemed to be an Incumbent Director for purposes of this
Subsection (b);

 

(c) consummation of a merger, reorganization, or consolidation of the Company,
as a result of which persons who were shareholders of the Company immediately
prior to such merger, reorganization, or consolidation do not, immediately
thereafter, own, directly or indirectly and in substantially the same

 

19

--------------------------------------------------------------------------------


 

proportions as their ownership of the stock of the Company immediately prior to
the merger, reorganization, or consolidation, more than fifty percent (50%) of
the combined voting power entitled to vote generally in the election of
directors of (i) the merged, reorganized, or consolidated company or (ii) an
entity that, directly or indirectly, owns more than fifty percent (50%) of the
combined voting power entitled to vote generally in the election of directors of
the company described in clause (i);

 

(d) a sale, transfer, or other disposition of all or substantially all of the
assets of the Company, which is consummated and immediately following which the
persons who were shareholders of the Company immediately prior to such sale,
transfer, or disposition, do not own, directly or indirectly and in
substantially the same proportions as their ownership of the stock of the
Company immediately prior to the sale, transfer, or disposition, more than fifty
percent (50%) of the combined voting power entitled to vote generally in the
election of directors of (i) the entity or entities to which such assets are
sold or transferred or (ii) an entity that, directly or indirectly, owns more
than fifty percent (50%) of the combined voting power entitled to vote generally
in the election of directors of the entities described in clause (i); or

 

(e) the shareholders of the Company approve a liquidation of the Company.

 

ARTICLE XVI.

MISCELLANEOUS

 

Section 16.01. Mistake of Fact. Any mistake of fact or misstatement of facts
shall be corrected when it becomes known by a proper adjustment to an Award or
Award Agreement.

 

Section 16.02. Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document, or other information which the person relying
thereon considers pertinent and reliable, and signed, made, or presented by the
proper party or parties.

 

Section 16.03. Notices. Any notice or document required to be given to or filed
with the Committee will be properly given or filed if hand delivered (and a
delivery receipt is received) or mailed by certified mail, return receipt
requested, postage paid, to the Committee at 1065 Ashley Street, Suite 150,
Bowling Green, Kentucky 42103.

 

Section 16.04. No Effect on Employment or Service. Neither the Plan, the grant
of an Award, or the execution of an Award Agreement shall confer upon any
Participant any right to continued employment by the Company or an Affiliate or
interfere with or limit in any way the right of the Company or an Affiliate to
terminate any Participant’s employment or service at any time, with or without
Cause. Employment with the Company and its Affiliates is on an at-will basis
only, unless otherwise provided by a written employment or severance agreement,
if any, between the Participant and the Company or Affiliate, as the case may
be. If there is any conflict between the provisions of the Plan and an
employment or severance agreement between a Participant and the Company or an
Affiliate, the provisions of such employment or severance agreement shall
control, including, but not limited to, the vesting and forfeiture of any
Awards.

 

Section 16.05. No Company Obligation. Unless required by applicable law, the
Company, an Affiliate, the Board of Directors, and the Committee shall not have
any duty or obligation to disclose material information to a record or
beneficial holder of Shares or an Award, and such holder shall have no

 

20

--------------------------------------------------------------------------------


 

right to be advised of any material information regarding the Company or any
Affiliate at any time prior to, upon, or in connection with the receipt,
exercise, or distribution of an Award.

 

Section 16.06. Participation. No Employee shall have the right to be selected to
receive an Award, or, having been selected, to be selected to receive a future
Award. Participation in the Plan will not give any Participant any right or
claim to any benefit under the Plan, unless such right or claim has accrued
under the express terms of the Plan.

 

Section 16.07. Liability and Indemnification. No member of the Board, the
Committee, or any officer or employee of the Company or any Affiliate shall be
personally liable for any action, failure to act, decision, or determination
made in good faith in connection with the Plan. By participating in the Plan,
each Participant agrees to release and hold harmless the Company and its
Affiliates (and their respective directors, officers, and employees) and the
Committee from and against any tax liability, including, but not limited to,
interest and penalties, incurred by the Participant in connection with his
receipt of Awards under the Plan and the payment and exercise thereof. Each
person who is or shall have been a member of the Committee or the Board or
served as an officer of the Company or any of its Subsidiaries shall be
indemnified and held harmless by the Company against and from (i) any loss,
cost, liability, or expense (including, but not limited to, attorneys’ fees)
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be a party or in which he or she may be involved by reason of any action taken
or failure to act under the Plan or any Award Agreement, and (ii) any and all
amounts paid by him or her in settlement thereof, with the Company’s prior
written approval, or paid by him or her in satisfaction of any judgment in any
such claim, action, suit, or proceeding against him or her; provided, however,
that he or she shall give the Company an opportunity, at the Company’s expense,
to handle and defend such claim, action, suit, or proceeding before he or she
undertakes to handle and defend the same on his or her own behalf. The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles of Incorporation or By-Laws, by contract, as a matter of law or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.

 

Section 16.08. Successors. All obligations of the Company hereunder with respect
to Awards shall be binding on any successor to the Company, whether or not the
existence of such successor is the result of a Change in Control of the Company.
The Company shall not, and shall not permit its Affiliates to, recommend,
facilitate, or agree or consent to a transaction or series of transactions that
would result in a Change in Control of the Company unless and until the person
or persons or entity or entities acquiring control of the Company as a result of
such Change in Control agree(s) to be bound by the terms of the Plan insofar as
it pertains to Awards theretofore granted and agrees to assume and perform the
obligations of the Company hereunder.

 

Section 16.09. Nontransferability of Awards. Except as provided in Subsection
(a) or (b), no Award can be sold, transferred, assigned, margined, encumbered,
bequeathed, gifted, alienated, hypothecated, pledged, or otherwise disposed of,
whether by operation of law, whether voluntarily or involuntarily or otherwise,
other than by will or by the laws of descent and distribution. In addition, no
Award shall be subject to execution, attachment, or similar process. In no event
may any Award be transferred for value. Any attempted or purported transfer of
an Award in contravention of the Plan or an Award Agreement shall be null and
void ab initio and of no force or effect whatsoever. All rights with respect to
an Award granted to a Participant shall be exercisable during his or her
lifetime only by the Participant.

 

21

--------------------------------------------------------------------------------


 

(a) Limited Transfers of Nonqualified Stock Options. Notwithstanding the
foregoing, the Committee may, in its sole discretion, permit the transfer of
Nonqualified Stock Options by a Participant to: (i) the Participant’s spouse,
any children or lineal descendants of the Participant or the Participant’s
spouse, or the spouse(s) of any such children or lineal descendants (Immediate
Family Members), (ii) a trust or trusts for the exclusive benefit of Immediate
Family Members, or (iii) a partnership or limited liability company in which the
Participant and/or the Immediate Family Members are the only equity owners,
(collectively, Eligible Transferees); provided, however, that, if the Committee
permits the transfer of Nonqualified Stock Options granted to the Participant,
the Committee may subsequently, in its sole discretion, amend, modify, revoke,
or restrict, without the prior consent, authorization, or agreement of the
Eligible Transferee, the ability of the Participant to transfer Nonqualified
Stock Options that have not been already transferred to an Eligible Transferee.
An Option that is transferred to an Immediate Family Member shall not be
transferable by such Immediate Family Member, except for any transfer by such
Immediate Family Member’s will or by the laws of descent and distribution upon
the death of such Immediate Family Member. Incentive Stock Options granted shall
not be transferable pursuant to this Subsection.

 

(b) Exercise by Eligible Transferees. If the Committee, in its sole discretion,
permits the transfer of Nonqualified Stock Options by a Participant to an
Eligible Transferee under Subsection (a), the Options transferred to the
Eligible Transferee must be exercised by such Eligible Transferee and, in the
event of the death of such Eligible Transferee, by such Eligible Transferee’s
executor or administrator only in the same manner, to the same extent, and under
the same circumstances (including, but not limited to, the time period within
which the Options must be exercised) as the Participant could have exercised
such Options. The Participant, or in the event of his or her death, the
Participant’s estate, shall remain liable for all federal, state, local, and
other taxes applicable upon the exercise of a Nonqualified Stock Option by an
Eligible Transferee.

 

Section 16.10. No Rights as Shareholder. Except as expressly provided in
Article VIII, no Participant (or any Beneficiary) shall have any of the rights
or privileges of a shareholder of the Company with respect to any Shares
issuable pursuant to an Award (or the exercise thereof), unless and until
certificates representing such Shares shall have been recorded on the Company’s
official shareholder records (or the records of its transfer agents or
registrars) as having been issued and transferred to the Participant (or his or
her Beneficiary).

 

Section 16.11. Funding. Benefits payable under this Plan to any person shall be
paid by the Company from its general assets. Shares to be distributed hereunder
shall be issued directly by the Company from its authorized but unissued Shares
or acquired by the Company on the open market, or a combination thereof. Neither
the Company nor any of its Affiliates shall be required to segregate on their
books or otherwise establish any funding procedure for any amount to be used for
the payment of benefits under this Plan. The Company or any of its Affiliates
may, however, in their sole discretion, set funds aside in investments to meet
any anticipated obligations under this Plan. Any such action or set-aside shall
not be deemed to create a trust of any kind between the Company or any of its
Affiliates and any Participant or other person entitled to benefits under the
Plan or to constitute the funding of any Plan benefits. Consequently, any person
entitled to a payment under the Plan will have no rights greater than the rights
of any other unsecured general creditor of the Company or its Affiliates.

 

Section 16.12. Compliance with Code Section 409A.

 

(a) To the extent applicable, it is intended that the Plan and any grants made
hereunder comply with (or be exempt from) the provisions of Code Section 409A,
so that the income inclusion provisions of

 

22

--------------------------------------------------------------------------------


 

Section 409A(a)(1) of the Code do not apply to the Participants. This Plan and
any grants made hereunder will be administered in a manner consistent with this
intent. Any reference in this Plan to Code Section 409A will also include any
regulations or any other formal guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service.

 

(b) Neither a Participant nor any of a Participant’s creditors or beneficiaries
will have the right to subject any deferred compensation (within the meaning of
Code Section 409A) payable under this Plan and grants hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment. Except as permitted under Code Section 409A, any
deferred compensation (within the meaning of Code Section 409A) payable to a
Participant or for a Participant’s benefit under this Plan and grants hereunder
may not be reduced by, or offset against, any amount owing by a Participant to
the Company or any of its Subsidiaries.

 

(c) If, at the time of a Participant’s separation from service (within the
meaning of Code Section 409A), (i) the Participant is a specified employee
(within the meaning of Code Section 409A and using the identification
methodology selected by the Company from time to time) and (ii) the Company
makes a good faith determination that an amount payable hereunder constitutes
deferred compensation (within the meaning of Code Section 409A) the payment of
which is required to be delayed pursuant to the six-month delay rule set forth
in Code Section 409A in order to avoid taxes or penalties under Code
Section 409A, then the Company will not pay such amount on the otherwise
scheduled payment date but will instead pay it, without interest, on the tenth
business day of the seventh month after such separation from service.

 

(d) Notwithstanding any provision of the Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Code Section 409A, the Company reserves the right to make amendments to this
Plan and grants hereunder as the Company deems necessary or desirable to avoid
the imposition of taxes or penalties under Code Section 409A. In any case, a
Participant will be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on a Participant or for a Participant’s
account in connection with this Plan and grants hereunder (including any taxes
and penalties under Code Section 409A), and neither the Company nor any of its
affiliates will have any obligation to provide the Participant with any tax
gross-up or indemnify or otherwise hold a Participant harmless from any or all
of such taxes or penalties.

 

Section 16.13. Recoupment. The Plan will be administered in compliance with
Section 10D of the Act, any applicable rules or regulations promulgated by the
Securities and Exchange Commission or any national securities exchange or
national securities association on which the Shares may be traded, and any
Company policy adopted pursuant to such law, rules, or regulations.  In its
discretion, moreover, the Committee may require repayment to the Company of all
or any portion of any Award if the amount of the Award was calculated based upon
the achievement of certain financial results that were subsequently the subject
of a restatement of the Company’s financial statements, the Participant engaged
in misconduct that caused or contributed to the need for the restatement of the
financial statements, and the amount payable to the Participant would have been
lower than the amount actually paid to the Participant had the financial results
been properly reported. This Section 16.13 will not be the Company’s exclusive
remedy with respect to such matters.

 

23

--------------------------------------------------------------------------------


 

Section 16.14. Use of Proceeds. The proceeds received by the Company from the
sale of Shares pursuant to the Plan will be used for general corporate purposes.

 

 

CITIZENS FIRST CORPORATION

 

 

 

By:

/s/Todd Kanipe

 

 

Todd Kanipe, President and

 

 

Chief Executive Officer

 

24

--------------------------------------------------------------------------------